DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-15 directed to an invention non-elected with traverse in the reply filed on 3/16/2020. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Instant claims 1-6 are directed to a method for manufacturing a bainite seamless steel tube as set forth in the instant claims.  The closest prior art of record is US 20120/0267014 A1 to Hitoshio as set forth in the office action mailed 3/10/2021.  Hitoshio discloses a method of manufacturing a bainite high-strength steel tube with a composition and processing conditions overlapping the instantly claimed ranges.  However, as argued by applicant in the remarks filed 6/10/2021 and supported by the declaration filed 6/10/2020, the instantly claimed C+Mn/6 range is critical for achieving a YS of >555 MPa, and the examples of Hitoshio neither possess a C+Mn/6 range within the instantly claimed range or a YS in excess of 555 MPa.  This showing of unexpected results is sufficient to overcome the prima facie case of obviousness presented by Hitoshio.
Conclusion
This application is in condition for allowance except for the presence of claims 11-15 directed to an invention non-elected with traverse in the reply filed on 3/16/2020. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN D WALCK/Primary Examiner, Art Unit 1736